445 So.2d 604 (1984)
CITY OF TALLAHASSEE, Appellant,
v.
LEON COUNTY POLICE BENEVOLENT ASSOCIATION, INC., and Public Employees Relations Commission, Appellees.
Nos. AP-386, AQ-378.
District Court of Appeal of Florida, First District.
January 30, 1984.
James M. Blue and Sara L. Bernsley of Hogg, Allen, Ryce, Norton & Blue, Coral Gables, for appellant.
Gene "Hal" Johnson, Gainesville, for appellee PBA and Stephen A. Meck, Tallahassee, for appellee PERC.
PER CURIAM.
These consolidated cases involve appeals by the City of Tallahassee from two orders of the Public Employees Relations Commission, one finding that the City had committed an unfair labor practice and awarding attorneys' fees to appellee, Leon County Police Benevolent Association (P.B.A.), and the other finding that the P.B.A. had not committed an unfair labor practice. These orders are supported by competent substantial evidence and do not depart from the essential requirements of law. Further, the award of attorneys' fees under *605 Section 447.503(6)(c), Florida Statutes (1981), has not been shown by appellant to have been an abuse of discretion. City of Lake Worth v. Palm Beach County Police Benevolent Association, 413 So.2d 465 (Fla. 4th DCA 1982).
AFFIRMED.
SMITH, JOANOS and NIMMONS, JJ., concur.